Citation Nr: 0517924	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  95-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for sinusitis based on 
direct service incurrence.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for a disorder 
manifested by headaches due undiagnosed illness.  

4.  Entitlement to service connection for headaches, other 
than as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from December 1972 to 
December 1974 and from January 1991 to April 1991.  He served 
in the Southwest Asia Theater of Operations (SWATO) from 
February 5, 1991, to March 28, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran now lives in New York.  

This case was last before the Board in January 1999, at which 
time service connection for sinus symptoms and for 
psychiatric symptoms, each as due to undiagnosed illness, was 
denied.  The remaining issues, listed above, were Remanded to 
the RO for additional evidentiary development.  Although some 
of the development suggested by the Board's Remand has been 
completed, some has not.  In addition, in light of subsequent 
statements by the veteran, including testimony adduced at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO in April 2005, the Board believes that further 
development is needed prior to final appellate consideration 
of the veteran's claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following the Board's 1999 Remand, the veteran wrote that he 
had been treated for PTSD at Walter Reed Army Medical Center 
(WRAMC) and that he had been treated for the other claimed 
disorders at VA facilities in Syracuse and Rome, New York.  
It does not appear that any treatment records have been 
obtained from WRAMC.  Further, no VA treatment records have 
been obtained since 2000.  The Board believes that up-to-date 
VA records should be obtained, as well as records from WRAMC.  
In addition, the Board believes that the veteran should be 
scheduled for examinations to determine whether he has the 
claimed disorders.  Further, the veteran has described 
stressful events that he says occurred while he was stationed 
in the Persian Gulf and that caused his PTSD.  Although the 
Board's 1999 Remand directed the RO to request research and 
verification of the veteran's alleged stressors from the 
USASCRUR, the record does not reflect that such verification 
has been requested.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Finally, the record does not reflect that the RO has complied 
with VA's obligations in terms of its duty to notify and 
assist the claimant regarding his service connection claims, 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record does not reflect that the RO has 
done so in this case.  On Remand, the RO will have an 
opportunity to cure that defect.  


Therefore, this case is again REMANDED to the RO for the 
following actions:  

1.  The RO should 
(a) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate his service connection 
claims; 
(b) inform the claimant about the 
information and evidence that VA 
will seek to provide; 
(c) inform the claimant about the 
information and evidence the 
claimant is expected to provide; and 
(d) request or tell the claimant to 
provide any evidence in his 
possession that pertains to the 
claim, or something to the effect 
that the claimant should "give us 
everything you've got pertaining to 
your claim(s)."  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for any of his claimed 
disorders since January 2000.  With any 
needed signed releases, the RO should 
request copies of the records of all 
treatment identified by the veteran, 
including from Walter Reed Army Medical 
Center since April 1991, and from VA 
Medical Centers in Syracuse, New York, 
and Rome, New York, since January 2000.  
All records so obtained should be 
associated with the claims file.  

3.  The RO should request that the 
veteran provide specific, detailed 
information as to the stressful events in 
service that he contends caused his PTSD.  
With that information and documents 
already in the file in which he has 
indicated that he endured attacks by SCUD 
missiles while stationed in Saudi Arabia, 
as well as documentation as to the exact 
location of his unit in SWATO, the RO 
should request verification of the 
veteran's alleged stressors from the 
USASCRUR.  

4.  Upon receipt of the above requested 
records and information, the RO should 
schedule the veteran for neurological and 
psychiatric examinations.  The claims 
file must be made available to and be 
reviewed by the examiners in conjunction 
with their examinations.  All indicated 
tests should be completed.  The 
examiners' reports should set forth all 
complaints, pertinent clinical findings, 
and diagnoses concerning headaches and 
psychiatric disorders.  The neurological 
examiner should be requested to provide 
an opinion as to whether any current 
headaches 1) are manifestations of a 
defined disorder that began during 
service or is otherwise due to service, 
2) are part and parcel of any current 
sinusitis, or 3) are due to an 
undiagnosed illness.  The psychiatric 
examiner should specifically indicate 
1) whether the veteran currently has PTSD 
and, if so, whether it resulted from 
verified in-service stressors and 
2) whether any other psychiatric disorder 
began during service or is otherwise due 
to service.  All opinions should be 
supported by adequate rationale.  

5.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims.  If 
any action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




